Citation Nr: 0523720	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for endometrial 
polyps.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972 and from February 1976 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The issue of entitlement to service connection for 
endometrial polyps is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the May 1994 rating decision is new, 
bears directly and substantially on the matter at issue, and 
is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim.


CONCLUSION OF LAW

New and material evidence has been received since the May 
1994 rating decision that denied to reopen the claim of 
service connection for endometrial polyps and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are July 2003 and December 2003 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
December 2003 letter instructed the claimant to identify any 
additional evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 2000, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in July 2003 and 
December 2003.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and private 
treatment records from Homer Jacobs, M.D.; Lorraine McGee, 
M.D.; Joe Y. Kaleda, M.D.; and Acadia OB/GYN.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.



I.  Laws and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim, 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  Those specific 
provisions, however, are applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Because the veteran's claim was received in August 2000, the 
amended regulations are not for application. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


II.  Analysis

The veteran was originally denied service connection for 
endometrial polyps, in July 1984.  The RO also revisited the 
matter, in August 1984, and held that a chronic genitourinary 
or gynecological disorder was not shown to have been incurred 
in or aggravated by service.  At that time, the medical 
evidence of record included the veteran's service medical 
records, private treatment records from Dr. Jacobs, and a 
January 1984 VA examination.  Service medical records 
revealed that in February 1983 the veteran presented with 
complaints of a cyst in her internal female organs.  The 
veteran had also experienced brownish discharge and irregular 
bleeding in January and February 1983.  Private treatment 
records revealed that the veteran underwent surgery, in 
February 1984; pathological findings were lateral secretory 
phase endometrium and fragment of endometrial stromal and 
glandular polyp.  In January 1984, the VA examiner's 
diagnosis was status post endometrial resection.  At that 
time, vaginal examination revealed a large amount of bloody 
vaginal discharge; however, there were no other 
abnormalities.  The veteran did not appeal the rating 
decisions.

In December 1993, the veteran attempted to reopen her claim.  
In May 1994, the RO held that new and material evidence had 
not been submitted to reopen a claim for endometrial polyps.  
At that time, the medical evidence of record included 
treatment records from Dr. McGee.  These records revealed 
that the veteran began receiving treatment for fundal uterine 
fibroids in February 1992.   The veteran did not appeal the 
rating decision.

In August 2000, the veteran attempted to reopen her claim for 
service connection for endometrial polyps.  In support of her 
claim, the veteran submitted an August 1983 VAMC treatment 
record revealing complaints of intermittent vaginal bleeding, 
since January 1983.  The examiner's impression was 
dysfunctional uterine bleeding.  In December 2000, the RO 
held that new and material evidence had not been presented to 
reopen the claim for service connection for endometrial 
polyps.  Additional VA treatment records noted recent 
treatment for uterine fibroids.  Additionally, in March 2003, 
the veteran presented for an evaluation for menorrhagia, 
heavy menstrual bleeding, since 1983.  In July 2003, the 
veteran claimed that her initial diagnosis of endometrial 
polyps was incorrect and that she should have been diagnosed 
as having uterine fibroids.

These records, specifically the August 1983 report, are new, 
bear directly on the matter at issue, and are so significant 
that they require consideration with all the evidence of 
record in order to fairly adjudicate the veteran's appeal.  
38 C.F.R.  § 3.156(a).  The evidence shows continuity of 
treatment for a gynecological disorder.  Because there is new 
and material evidence, the claim is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence having been submitted, the claim 
for service connection for endometrial polyps is reopened.  
To that extent, the appeal is granted.





REMAND

New and material evidence having been held as submitted, the 
issue is now one of entitlement to service connection for 
endometrial polyps.  The medical evidence of record includes 
an in-service notation of complaints of brownish discharge 
and irregular bleeding in January and February 1983.  Post-
service medical evidence includes treatment, in August 1983, 
for intermittent vaginal bleeding; a February 1984 surgical 
report, with a diagnosis of endometrial polyps; a March 2003 
evaluation of menorrhagia; and a current diagnosis of uterine 
fibroids.   The Board finds that a remand is necessary in 
order to secure a gynecological opinion as to the 
relationship, if any, between the veteran's brownish 
discharge and irregular bleeding and her subsequent diagnoses 
of endometrial polyps, uterine fibroids and/or evaluation for 
menorrhagia.

Additionally, in a March 2004 statement, the veteran 
requested a hearing.  However, there is no evidence in the 
record that a hearing has been scheduled.  Accordingly, a 
remand is required in order to accommodate the veteran's 
request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent or greater likelihood) that 
the veteran currently exhibits a 
gynecological disorder, to include 
menorrhagia, endometrial polyps and/or 
uterine fibroids, which is related to her 
period of service, specifically her in-
service complaints of brownish discharge 
and irregular bleeding.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  The RO should arrange for the veteran 
to have a Travel Board hearing at the RO.  
The veteran and her representative should 
also be apprised of any alternatives.

3.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


